F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 21 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk


    KIM HILSON, o/b/o Megan Phelps,

                Plaintiff-Appellant,

    v.                                                    No. 01-7142
                                                    (D.C. No. 00-CV-466-P)
    JO ANNE B. BARNHART,                                  (E.D. Okla.)
    Commissioner of Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY and HOLLOWAY , Circuit Judges, and               BRORBY , Senior
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Kim Hilson appeals the denial of Social Security disability benefits to her

child, claimant Megan Phelps, which denial was affirmed by the district court.

We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. Our review

of the agency’s decision that claimant is not disabled is limited to a determination

whether the record as a whole contains substantial evidence to support the

decision and whether the correct legal standards were applied.        See Briggs ex rel.

Briggs v. Massanari , 248 F.3d 1235, 1237 (10th Cir. 2001).

       Children’s disability claims are evaluated using a three-step process.      Id.

Here, it is undisputed that claimant is not working and has severe impairments,

satisfying the first two steps.     See id. At the third step, the agency must

determine whether claimant’s impairments meet, medically equal, or functionally

equal a listed impairment.        See 20 C.F.R. § 416.924(a). Appellant does not

challenge the ALJ’s determination that claimant’s impairments do not meet or

medically equal a listed impairment. The focus of this appeal is whether

claimant’s impairments are the functional equivalent of a listed impairment, i.e.,

whether those impairments result in a “marked” limitation in two domains of

functioning or an “extreme” limitation in one domain. At the time the ALJ heard

claimant’s case, children were evaluated in five different domains.      1




1
      The ALJ was operating under interim final rules promulgated following the
Personal Responsibility and Work Opportunity Reconciliation Act of 1996, which
                                                                   (continued...)

                                              -2-
      Here, the ALJ determined that claimant had a marked limitation in the

domain of social functioning. However, he determined that claimant’s limitation

in concentration, persistence, and pace was only moderate. Appellant challenges

this determination, contending that the degree of limitation in this domain should

be marked. She presents two arguments in support of this position.

      First, appellant contends that the ALJ failed to properly assess the

credibility of her testimony at the hearing on claimant’s disability claim. She

argues that the ALJ must always expressly address such credibility, citing   Briggs ,

248 F.3d at 1239. In her reply brief, she further contends that the failure to

consider her testimony is legal error. Appellant appears to be arguing that,

because the ALJ did not find claimant’s limitations in this domain to be marked,

he must have ignored or discredited her testimony. We disagree. The ALJ clearly

considered appellant’s testimony in reaching his conclusions. Her testimony was

consistent with some of the medical testimony that the ALJ discussed in

connection with claimant’s concentration problems. The ALJ’s conclusion that

claimant’s limitations in this domain were moderate, not marked, does not



1
 (...continued)
altered the standards for children’s eligibility to disability benefits. Final rules,
which became effective on January 2, 2001, reorganized the functional areas of
assessment into six domains, and renamed them.       See 20 C.F.R. § 416.926a(b)(1).
The final rules did not affect any substantive changes in this case; we use the
interim rules’ domain designations here.

                                           -3-
evidence a rejection or discrediting of appellant’s hearing testimony. Therefore,

in contrast to Briggs , there was no error in the ALJ’s failure to expressly address

credibility as to her testimony on this specific domain.

      Second, appellant contends that substantial evidence does not support the

ALJ’s conclusion that the limitation in this domain was only moderate. She lists

the evidence demonstrating claimant’s concentration problems, and contends that

the ALJ ignored comments in the medical reports, selectively relying on other

parts of the reports. Again, we disagree with this characterization of the ALJ’s

decision. The ALJ’s determination that the problems in this domain were

moderate instead of marked does not demonstrate that he ignored any of the

evidence. The record contains evidence both positive and negative about

claimant’s concentration problems, and therefore does not compel a determination

that claimant’s limitations in this domain were marked. We cannot reweigh the

evidence. See Hamilton v. Sec’y of Health & Human Servs.      , 961 F.2d 1495, 1498

(10th Cir. 1992). Appellant’s final argument in her reply brief, regarding

claimant’s IQ, was not presented to the district court and, accordingly, will not be

considered. See Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994). In any case,

appellant’s argument does not demonstrate that claimant’s IQ is proof of marked

limitations in concentration, persistence, or pace.




                                          -4-
      After a careful review of the record, we conclude that substantial evidence

exists in support of the ALJ’s determinations and ultimate conclusion that

claimant is not disabled under applicable law, and that the correct legal standards

were applied. The judgment of the United States District Court for the Eastern

District of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    William J. Holloway, Jr.
                                                    Circuit Judge




                                         -5-